 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
     LUAY LOUIS GHAREEB                       Case No. 20-cv-2338-GPC-KSC
11
     JAZRAWI,
12                                            ORDER DISMISSING PETITION
13               Petitioner,                  FOR WRIT OF HABEAS CORPUS
                                              WITHOUT PREJUDICE
14 v.
15
   CHAD WOLF, Secretary of the
16
   United States Department of
17 Homeland Security; WILLIAM P.
18 BARR, Attorney General of the
   United States; San Diego Field
19 Office Director, Office of Detention
20 and Removal Operations, U.S.
   Immigration and Customs
21 Enforcement Agency
22
23             Respondents.

24
25         On November 27, 2020 Petitioner Luay Louis Ghareeb Jazrawi
26   (“Petitioner”), then detained at the Otay Mesa Detention Center in the custody of
27   the U.S. Department of Homeland Security, Immigration and Customs
28   Enforcement (“ICE”), filed a petition for writ of habeas corpus pursuant to 28


                                             -1-      Case No. 20-cv-2338-GPC-KSC
 1   U.S.C. §2241 seeking an order directing Respondents to release Petitioner from
 2   custody and enjoining Respondents from further unlawful detention of Petitioner
 3   under Zadvydas v. Davis, 533 U.S. 678 (2001). ECF No. 1 (“Petition”). On
 4   January 6, 2021, Respondents filed a return contending that the Petition is moot
 5   because Petitioner was released from ICE custody on an order of supervision on
 6   December 11, 2020. ECF No. 6. The Court denied Respondents’ motion to
 7   dismiss because the Government failed to argue or establish that Petitioner would
 8   not be unlawfully re-detained in the future, and directed Respondents to file a
 9   supplemental return. ECF No. 7. Respondents have now done so. ECF No. 8.
10   Petitioner has not filed a reply.
11            For the reasons that follow, the Court DISMISSES the Petition without
12   prejudice.
13       I.      Background
14            Petitioner is a citizen of Iraq and is subject to a final order of removal. ECF
15   No. 8-2 at 2, 19. Petitioner filed this Petition while in ICE custody, contending
16   that Respondents continued to detain him beyond the presumptively reasonable
17   six-month period to effectuate removal despite there being no reasonable
18   foreseeability of his removal to Iraq.1 Petition ¶ 1; Zadvydas, 533 U.S. at 701.
19   Petitioner argues that there is no significant likelihood of removal to Iraq because
20   of travel restrictions imposed as a result of the COVID-19 pandemic and ICE’s
21   inability to coordinate a flight for him. Petition ¶¶ 15, 17–19. Respondents
22   maintain that removal is reasonably foreseeable because the uncertainty due to
23   COVID-19 travel restrictions will not be indefinite. ECF No. 8 at 6. However, on
24   December 11, 2020, Petitioner was released on bond and an order of supervision
25   because flights to Iraq were still unavailable due to the pandemic. ECF No. 6-1;
26
     1
       In his Petition, Petitioner also states that he would be subject to persecution were he to be
27
     removed to Iraq. Petition ¶¶ 1, 15. However, the Court does not have jurisdiction to review
28   Petitioner’s removal order. 8 U.S.C. § 1252(a)(5), (g); Garcia de Rincon v. Dep’t of Homeland
     Sec., 539 F.3d 1133, 1140–41 (9th Cir. 2008).


                                                   -2-        Case No. 20-cv-2338-GPC-KSC
 1   ECF No. 8-2 at 30; ECF No. 8-1 (“Nobleza Decl.”) ¶ 15. The release notification
 2   provides that Petitioner’s release is subject to certain conditions and that Petitioner
 3   would be required to surrender to ICE for removal once a travel document is
 4   obtained, although Petitioner’s deportation officer notes that this is an error and
 5   that Petitioner will instead be required to surrender once a flight itinerary for
 6   Petitioner is secured. ECF No. 8-2 at 30; Nobleza Decl. ¶ 17. In their
 7   supplemental return, Respondents argue that the Petition is moot because the order
 8   of supervision only permits Respondents to re-detain Petitioner if he violates a
 9   condition of supervision, if his removal to Iraq becomes “imminently feasible with
10   a valid travel document and an available flight itinerary,” or if there is another
11   lawful basis for his detention. ECF No. 8 at 7–8. This contention is supported by
12   a declaration of Petitioner’s deportation officer. Nobleza Decl. ¶ 19.
13      II.      Legal Standard
14            “At any stage of the proceeding a case becomes moot when ‘it no longer
15   present[s] a case or controversy under Article III, § 2 of the Constitution.’” Abdala
16   v. INS, 488 F.3d 1061, 1063 (9th Cir. 2007) (quoting Spencer v. Kemna, 523 U.S.
17   1, 7 (1998)). A case is moot when the court can no longer grant effective relief.
18   Am. Rivers v. Nat’l Marine Fisheries Serv., 126 F.3d 1118, 1123 (9th Cir. 1997),
19   as amended (Sept. 16, 1997). Federal courts cannot exercise jurisdiction over a
20   case if it is moot, but “[t]he burden of demonstrating mootness is a heavy one.”
21   West v. Sec’y of Dep't of Transp., 206 F.3d 920, 924 (9th Cir. 2000) (quoting
22   Northwest Envt’l Def. Ctr. v. Gordon, 849 F.2d 1241, 1244 (9th Cir. 1988)).
23   Additionally, when a party voluntarily ceases the allegedly unlawful conduct, that
24   party “bears a formidable burden of showing that it is absolutely clear the allegedly
25   wrongful behavior could not reasonably be expected to recur.” Friends of the
26   Earth, Inc. v. Laidlaw Environmental Services (TOC), Inc., 528 U.S. 167, 189
27   (2000).
28   \\\


                                               -3-      Case No. 20-cv-2338-GPC-KSC
 1      III.   Discussion
 2         The Court previously noted that a habeas petition seeking release from
 3   immigration custody may not be mooted by the petitioner’s release if the release
 4   could be revoked pursuant to the Government’s discretion or faced other
 5   restrictions on his liberty. ECF No. 7 at 3 (citing Rodriguez v. Hayes, 591 F.3d
 6   1105, 1117–18 (9th Cir. 2010); cf. Clark v. Martinez, 543 U.S. 371, 376 n.3
 7   (2005); Nadeem v. Crawford, 465 F. App’x 659, 660 (9th Cir. 2012)). Petitioner’s
 8   deportation officer now attests that Petitioner will not be re-detained unless
 9   Petitioner violates a condition of his supervision, his removal becomes
10   “imminently feasible with a valid travel document and an available flight
11   itinerary,” or another lawful basis for his detention arises. Nobleza Decl. ¶ 19.
12         Respondents have presented a declaration under penalty of perjury that the
13   Government has not retained discretion to re-detain Petitioner absent the
14   conditions identified. This distinguishes his case from the petitioners in Rodriguez
15   and Clark who faced the prospect of future detention contingent on the
16   Government’s discretion. Rodriguez, 591 F.3d 1117–18; Clark, 543 U.S. at 376
17   n.3. Here, if the Court determined “that the Government lacks the authority to
18   continue to detain [Petitioner], he would have to be released, and could not be
19   taken back into custody unless he violated the conditions of release . . . or his
20   detention became necessary to effectuate his removal.” Clark, 543 U.S. 371, 376
21   n.3. Petitioner has been released and cannot be taken back into custody unless ICE
22   has both valid travel documents for him and a travel itinerary permitting him to be
23   imminently removed, a separate lawful basis for his detention arises, or he violates
24   the conditions of his order of supervision, which are authorized by 8 U.S.C. §
25   1231(a)(3). See Tuan Thai v. Ashcroft, 366 F.3d 790, 799 (9th Cir. 2004). In these
26   circumstances, the Petition no longer presents a live case or controversy because
27   the Court cannot order effective relief beyond what Respondents have already
28   provided. As Petitioner has not filed a reply, the Court cannot determine whether


                                              -4-       Case No. 20-cv-2338-GPC-KSC
 1   Petitioner challenges any of the conditions of his release or whether other collateral
 2   consequences of detention may be redressed through the Petition. Cf. Rodriguez,
 3   591 F.3d at 1118 (noting that even though petitioner had been released, the petition
 4   also challenged the strict limitations placed on his freedom by the order of
 5   supervision). Accordingly, because Petitioner has already received all the relief he
 6   sought in the Petition, the Court finds that the Petition for Writ of Habeas Corpus
 7   is moot.
 8          Petitioner also seeks “injunctive relief enjoining Respondents from further
 9   unlawful detention of Petitioner.” ECF No. 1 at 8. However, the lawfulness of
10   Petitioner’s future detention depends on the foreseeability of Petitioner’s removal
11   at that point in time. Because it is impractical for the Court to determine whether
12   Petitioner’s removal may become reasonably foreseeable at some future date that
13   Respondents seek to detain him and Petitioner is not currently faced with the
14   prospect of being unlawfully re-detained, the question is not ripe.2 See Richardson
15   v. City & Cty. of Honolulu, 124 F.3d 1150, 1160 (9th Cir. 1997) (“Whether a claim
16   is ripe generally turns on the fitness of the issues for judicial decision and the
17   hardship to the parties of withholding court consideration.”); Nat’l Park Hosp.
18   Ass’n v. Dep’t of Interior, 538 U.S. 803, 808 (2003) (ripeness can be considered
19   sua sponte); cf. Zebdieh v. Sessions, No. 5:17-CV-01646-SVW-KES, 2018 WL
20   3155711, at *4 (C.D. Cal. June 25, 2018) (finding request for injunction not ripe
21   because it was “not clear that (1) another detention of Petitioner will occur, or (2)
22   that any future detention will violate the holding of Zadvydas,” and because
23   petitioner had not demonstrated harm from delayed consideration as he was not
24   currently detained).
25   \\\
26   \\\
27   2
      The Petition may also be dismissed without prejudice for failure to prosecute because Petitioner
28   has not informed the Court of his current address within 60 days after the Court’s previous order
     was returned as undeliverable. See Civ. L.R. 83.11(b).


                                                   -5-        Case No. 20-cv-2338-GPC-KSC
 1      IV.   Conclusion
 2         The Court therefore DISMISSES the Petition for Writ of Habeas Corpus
 3   without prejudice.
 4         IT IS SO ORDERED.
 5   Dated: July 12, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          -6-     Case No. 20-cv-2338-GPC-KSC
